DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The Amendment filed on December 7, 2020 has been entered. Claims 38-40 have been cancelled. Claims 1, 6, 19, and 36 have been amended. Claims 20-31 have been withdrawn from consideration. Claims 1-19 and 32-40 are pending in this application.
Note: Claim 18 has been listed as amended, but does not appear to have been changed. 

Specification
The use of the term JEEP®, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 18 contains the trademark/trade name JEEP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a vehicle and, accordingly, the identification/description is indefinite.
Additionally, Claim 18 recites the limitation "said door latch" and claim 19 recites “said tubular extension”.  There is insufficient antecedent basis for these limitations in these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 4-7, 10, 11, 13, 18, 19, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel, US 2019/0232766.
Regarding claim 1, Patel discloses a side door assembly for an automotive vehicle body having a side opening, said assembly comprising: a front casting (36) for hinged (24) connection to the vehicle body; a rear casting (34) having a door latch connection (26) with the vehicle body; and an extrusion (20) connecting said front and rear casting (Fig. 1-8).
Regarding claim 4, Patel shows embodiments wherein said door is a quarter door (Fig. 1-8).
Regarding claim 5, Patel shows embodiments wherein said door is a half door (Fig. 1-8).
Regarding claim 6, Patel shows embodiments wherein said door is a full door (Fig. 1-8).
Regarding claim 7, Patel discloses two extrusions (20) connecting said castings (Fig. 5-8).
Regarding claim 10, Patel discloses said front casting has a pressed-in stainless steel pivot pin (pivot pin of hinge 24).
Regarding claim 11, Patel discloses an extrusion (42) provides a curved border portion of said door opening (Fig. 5, 6).
Regarding claim 13, Patel discloses said extrusion (20) is connected with said casting by placement of said extrusion in a pocket provided within said casting (34) in combination with a fastener (Fig. 5-7).
Regarding claim 18, Patel discloses said door latch (26) is a paddle latch (Fig. 8).
Regarding claim 19, Patel discloses operating cable for said door latch (26) is routed inside said extension (Fig. 8). 
Regarding claim 37, Patel discloses common bolt-on door hinges (24), said hinges being universal for all side doors of said vehicle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel shows all of the limitations of claim 1 as above but does not disclose the material composition of the castings or extrusions.
Regarding claims 2 and 3, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Patel by fabricating the castings or the extrusions from a group of materials including aluminum and titanium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel shows all of the limitations of claim 1 as above and shows two extrusions connecting said castings but does not disclose a third extrusion connecting said castings.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Patel by providing a third St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).

Claims 9 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Nania, US 10,272,747.
Patel shows all of the limitations of claim 1 as above, but does not show a mirror or an outer door panel connected with said casting and said extrusion by cam toggles
Regarding claims 9 and 36, Nania teaches a removable vehicle door comprising a lower door with a mirror mount that can accept SUV-style mirrors (Fig. 1)
Regarding claim 32, Nania teaches an outer door panel (12) is connected to the lower door (16) with a by cam toggles (64) (Fig. 1-2).
Regarding claim 33, Nania teaches said lower door (16) has a recess for acceptance of said outer door panel (12) (Fig. 1).
Regarding claim 34, Nania teaches said lower door (16) includes a T- slot (22) to allow an attachment feature for connection of accessories (Fig. 2C).
Regarding claim 35, Nania teaches said outer door panel (12) can be removed without removal of a latch, latch handle or mirror connected with said door assembly (Fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Patel by providing the mirror mount and outer door panel connected by cam toggles as taught by Nania to because the two vehicle door structures were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute features of one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Claims 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Lemieux, US 2006/0181102.
Regarding claim 12, Patel shows all of the limitations of claim 1 as above but does not show a sealing bulb for a lower portion of the door opening.
Regarding claim 12, Lemieux teaches a removable vehicle door comprising a sealing bulb (32) for a lower portion of the door opening (Fig. 7, 8A).
Regarding claims 16 and 17, Patel shows all of the limitations of claim 1 as above but does not show the extrusions connecting to the rear casting at a different elevation than its connection to the front casting.
Regarding claim 16, Lemieux teaches a removable vehicle door comprising upper, lower, and middle members connecting to front and rear vertical members and wherein said middle member connects with said rear member at an elevation higher than its connection with the front member (Fig.  1).
Regarding claim 17, Lemieux teaches a removable vehicle door comprising upper and lower members connecting to front and rear vertical members wherein said lower member connection with said rear member is at a higher elevation than said lower member connection with said front casting (Fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Patel by providing a sealing bulb or extrusions connecting to the front and rear castings at different elevations as taught by Lemieux because the two vehicle door structures were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute features of one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Spindler.
Patel shows all of the limitations of claim 1 as above, but does not show teaches the castings are connected by a lower extrusion and an upper extrusion and said upper extrusion bows outboard from said lower extrusion or vertically extending extrusions joining said upper and lower extrusions.
Regarding claim 14, Spindler teaches a vehicle door wherein the front and rear vertical members are connected by a lower extrusion and an upper extrusion and said upper extrusion bows outboard from said lower extrusion (Fig. 7, 8; [0040-0047]).
Regarding claim 15, Spindler teaches vertically extending extrusions joining said upper and lower extrusions (Fig. 7, 8; [0040-0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle door as shown by Patel by providing the arrangement of extrusions as taught by Spindler to because the two vehicle door structures were art-recognized equivalents known in the art at the time the invention was made, and one of ordinary skill in the art would have found it obvious to substitute features of one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).
Response to Arguments
Applicant's amendment filed on December 7, 2020 has been entered and the rejections of claims 1-17, 19, and 32-37 under 35 USC §112 in the previous Office action have been withdrawn. The rejection of claim 18 under 35 USC §112 is maintained.
Applicant's arguments regarding the rejections of claims 1-19 and 32-27 under 35 USC §102 and 103 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant apparently relies (i.e., that the front casting itself forms at least part of the hinged connection to the vehicle body and) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The relevant limitation of Applicant’s Claim 1 merely recites “a front casting for hinged connection to the vehicle body.” As discussed in the rejection above, Patel discloses a front casting (36) that is hingedly connected to the vehicle body via the hinge (24). Claims in a pending application should be given their broadest reasonable interpretation. In re Pearson, 181 USPQ 641 (CCPA 1974). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612